Citation Nr: 1427796	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-29 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from December 1961 to December 1965 and from March 1965 to October 1984.  The Veteran died in January 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran died in January 2008.  The death certificate shows that the immediate cause of death was advanced metastatic bladder cancer.  Renal insufficiency was listed as a condition contributing to death.

2.  At the time of his death, the Veteran was service-connected for tinnitus of the left ear.  

3.  The Veteran served on active duty within the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to herbicides.

4.  The Veteran was not diagnosed with bladder cancer during service, and bladder cancer did not manifest to a compensable degree within one year of separation from service. 

5.  The competent medical evidence of record does not establish that the Veteran was diagnosed with a soft tissue sarcoma.  

6.  The competent medical evidence of record establishes that the Veteran's bladder cancer was neither caused by, nor related to any incident of active service, to include herbicide exposure.


CONCLUSION OF LAW 

A disability incurred in, or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, prior to the initial rating decision in this matter, a February 2009 letter informed the appellant of all five elements of service connection, gave examples of the types of evidence the appellant could submit in support of the claim, and provided notice of the appellant's and VA's respective responsibilities for obtaining such evidence.  The February 2009 letter included notice required by Hupp.  

The VCAA further provides that VA has a duty to assist the claimant in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The service treatment records and pertinent post-service treatment records have been obtained and associated with the claims file.  The appellant has not identified any outstanding evidence.  

A VA Veterans Health Administration (VHA) medical opinion was obtained in March 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The VHA opinion obtained in this case is adequate as it was predicated on a review of the claims file, contained a description of the history of the disability at issue, considered the relevant medical facts and principles and provided an opinion as to the cause of the Veteran's death.  A copy of the VHA opinion was provided to the appellant in March 2014, and she was afforded 60 days to provide additional argument or evidence.  The appellant indicated that she did not have additional argument to submit.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been satisfied. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and an adequate medical opinion has been obtained.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II.  Analysis of Claim

The cause of the veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must be singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree (10 percent disabling) within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases presumptively associated with Agent Orange exposure include chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, "early onset" peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2013).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Service connection for the cause of the Veteran's death

The appellant asserts that bladder cancer was caused by Agent Orange exposure during service in Vietnam.  She also asserts that the Veteran's bladder cancer was a soft-tissue sarcoma and meets the requirements for service connection on a presumptive basis.

The Veteran's death certificate indicates that he died in January 2008.  The immediate cause of death was advanced metastatic bladder cancer.  Renal insufficiency was listed as a condition contributing to death.

The Veteran had active duty service from December 1961 to December 1965 and from March 1965 to October 1984.  Service treatment records do not reflect diagnosis or treatment of bladder cancer.  There is no competent evidence to establish that a malignant tumor became manifest to a compensable degree within one year of his separation from service in October 1984.  Therefore, the presumptive provisions for service connection for bladder cancer as a chronic disease manifesting within one year of service separation are not applicable.  
38 C.F.R. §§ 3.307, 3.309  

Post-service treatment records reflect that the Veteran was diagnosed with transitional cell carcinoma of the bladder in 2000.

The record includes an opinion from a private urologist, Dr. Farber, dated in October 2003.  Dr. Farber noted that the Veteran had carcinoma of the bladder, treated by surgery after removal of the bladder.  Dr. Farber stated that, anecdotally, he had seen other patients with Agent Orange exposure develop bladder cancer.  He indicated that there were other chemical agents, such as smoking, etc., that cause bladder cancer, but stated in the Veteran's case," I think this may be correlated with the development of your bladder cancer."  

A VHA medical opinion was obtained in March 2014.  A VA oncologist reviewed the claims file and addressed the course of treatment pertaining to bladder cancer.  The VHA examiner stated that, from the record, there was no other malignancy diagnosed except for bladder cancer.  The examiner noted that bladder cancer can be caused by cigarette smoking.  The examiner noted that, per the Veteran's medical history, he had a 90 pack year smoking history.  The examiner indicated that there is currently no laboratory or clinical evidence that bladder cancer is caused by Agent Orange.  The examiner indicated that whether smoking with Agent Orange exposure increases the risk of bladder cancer compared to smoking alone is uncertain.  The examiner opined that there is no evidence that the Veteran had lymphoma or sarcoma.  The examiner stated that the Veteran's retroperitoneal adenopathy most likely represented metastatic bladder cancer, which is a common metastatic site in bladder cancer.  The examiner stated that it is very unlikely that enlargement of the lymph nodes with bone invasion represented another form of cancer.  The examiner included supporting references regarding the relationship between environmental factors and their association with bladder cancer.  

The record reflects conflicting medical opinions with respect to whether the Veteran's bladder cancer was related to his Agent Orange exposure in service.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30   (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board affords greater probative weight to the opinion of the VHA examiner than to the opinion provided by Dr. Farber.  The VHA examiner provided a detailed rationale and cited medical research in support of his opinion.  Dr. Farber's opinion is of lower probative value, as he indicated there "may be" an association between Agent Orange exposure and bladder cancer.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative).  Because the Board accords greater probative weight to the VHA medical opinion, the Board finds that the weight of the competent medical evidence of record is against a medical nexus between active service and the Veteran's death.   

In addition to the medical evidence, the Board has also considered the statements of the appellant, as well as the evidence she presented in support of her claim.   Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence is not sufficient to establish a nexus in this case, as the etiology of bladder cancer is a complex medical question, which is beyond the competency of a layperson.  Therefore, this is not a case in which the lay statements of the appellant may serve to establish any association between the Veteran's death and service.

For these reasons, the Board finds that there is no competent and credible evidence showing that a disability incurred in or aggravated by service caused or contributed to the Veteran's death.  Although the Board is sympathetic to the appellant's sincere belief that the Veteran died as a result of cancer due to herbicide exposure, entitlement to service connection for the cause of the Veteran's death must be denied.  The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      
ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


